DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  withing appears to be a misspelling of within.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  colling appears to be a misspelling of cooling.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first plate" in page 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the condensation focus device, electrically chargeable element, or something else. Claim 29 mentions a first plate on the electrically chargeable element. 
Claim 21 recites the limitation "the first electrically chargeable element" in page 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 26 recites the limitation "the one or more grounding devices" in page 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 recites grounding components and not grounding devices.
Claim 27 recites the limitation "the one or more grounding devices" in page 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 recites grounding components and not grounding devices.
Claim 30 recites the limitation "each of the second plates" in page 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 29 recites only a single second plate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 and 29-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US20160145838).
Claim(s) 21 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoenig (US20010029842).Rejection in view of Turner
Claim 21: Turner teaches a system for collecting water from air (abstract teaches system for condensing water from air), the system comprising:  	a casing (Casing is column 106. Alternatively, the casing can also be seen in figure 8 as being the outer wall 112 whereas the inner portion is 111.) comprising:  	an air input port, an air output port, and a collection container (Air input port is 102 to allow air in. Air outlet port is at the top and shown in figure 4 the arrows 142 leaving the device. The collection container is accumulator 128.) 	a voltage supply (See figure 1 batteries 121 and solar panels 124), and  	a plurality of condensation focus devices configured within the casing (Figure 2 shows condenser 110. Each of the four different sides of the condenser 110 is considered to be a condensation focus device), wherein each condensation focus device comprises:  	an electrically chargeable element electrically connected to the voltage supply and configured to emit an electric field configured to promote condensation of water onto the first plate (TEC 202 is the electrically chargeable element and is seen to be connected to the voltage supply by wires 108. [0033] teaches that electrical power is applied to TEC 202 to cause to cool the walls 111 which allow for water in the air to condense onto the wall 111 which is the plate.), and  	a collector configured to accumulate water condensed by the first electrically chargeable element and to direct the accumulated water to the collection container (The collector can be considered the bottom portion of wall 111, the wall 113, or the collector 114 which sends the water to the accumulator 128. Figure 8 also shows an embodiment that has a second plate 112. It can accumulate water depending on how much is being condensed off while it flows into the accumulator.).  
Claim 22: Turner teaches the casing comprises an inner shell and an outer shell and wherein the plurality of condensation focus devices are configured within the inner shell (Figure 2 shows that the casing being column 106 and including shell 102 of figure 1, and the devices are all inside the column.).  
Claim 23: Turner teaches the inner shell is thermally conductive ([0024] teaches that the funnel 102 is made of thermally conductive material such as sheet metal. [0025] teaches the column 106 can also be made of sheet metal.).  
Claim 29: Turner teaches the electrically chargeable element comprises a first plate and the collector comprises a second plate connected to the first plate (The first plate would be wall 111, whereas the second plate would be wall 113).
Claim 30: Turner teaches each of the second plates comprise one or more pointed tips at an edge of the second plate, wherein the one or more pointed tips are configured to coalesce water droplets (The tips can be considered the corners at the bottom portion of 113.).  
Claim 31: Turner teaches the second plates comprise one or more grooves configured to direct water toward the one or more tips (The corners where the plates meet can be considered grooves for the water.).
Claim 32: Turner teaches comprising a fan air input port configured to facilitate air movement into the casing ([0048] teaches fans can be utilized for induction of air into the device.).
Claim 33: Turner teaches one or more cooling elements configured to cool inside the casing (TEC 202 are the cooling elements and they cool the walls 111, which is inside of the casing.)
Claim 34: Turner teaches the cooling elements are thermoelectric coolers (TEC stands for thermoelectric cooler).  
Claim 35: Turner teaches the one or more cooling elements comprises a plurality of cooling elements, each cooling element associated with, and configured to cool, one of the condensation focus devices (Figure 3 shows a plurality of TEC 202, with two along the same wall 111.).  
Rejection in view of Hoenig
Claim 21: Hoenig teaches a system for collecting water from air (abstract teaches system for using high voltage current to cause moisture to condense out of airflow), the system comprising:  	a casing (the entire device in figure 1) comprising:  	an air input port, an air output port, and a collection container (Air input is entering at the arrows around 60, which is the moist air. The air outlet port is the dry air after leaving the center of figure 1. The collection container is 70.) 	a voltage supply (Figure 1 shows high voltage direct current 50), and  	a plurality of condensation focus devices configured within the casing (Figures 1-4 show condensation focus devices being the rods 20 and cylinder 80.), wherein each condensation focus device comprises:  	an electrically chargeable element electrically connected to the voltage supply and configured to emit an electric field configured to promote condensation of water onto the first plate (The current 50 runs to the rods 20 to the needles 30. [0017] teaches that the water droplets are extracted from the moist air as it passes through. The drops would fall onto cylinder 80. Cylinder 80 can be a plate at where the water drops collect as a plate just needs to be a smooth flat piece of material at some point.) 	 	a collector configured to accumulate water condensed by the first electrically chargeable element and to direct the accumulated water to the collection container (The collector can be the cylinder 80 as [0017] teaches the air drops off the needles 30 and fall into 80.).  
Claim 25: Hoenig teaches one or more grounding components configured to direct the electric fields of each of the electrically chargeable elements ([0016] teaches the cylinders 80 provide a conductive path to electrical ground.).  
Claim 26: Hoenig teaches the one or more grounding devices comprise a grounding rod (Cylinder 80 can be considered a rod).
Claim 27: Hoenig teaches the one or more grounding devices comprise a plurality of grounding plates, each configured proximate to one of the condensation focus devices (There are a plurality of grounding devices 80 as a plate just needs to be a smooth flat piece of material at some point.)
Claim 28: Hoenig teaches the one or more grounding components are configured such that the electric fields are configured to induce flow of water toward the grounding components ([0016]-[0017] the electric field directs the water towards the cylinder 80.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner.
Claim(s) 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Hutchinson (US20050097901).
Rejection in view of Turner
Claim 24: Turner does not explicitly teach the outer shell comprises an insulative thermoplastic material. Turner teaches in [0026] that some of the exterior walls use insulation and figure 8 shows exterior walls 112 having the insulation 127 applied on the outside.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a preferred material for the insulation such as thermoplastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Rejection in view of Turner and Hutchinson
Claim 36: Turner does not explicitly state the system comprising one or more sensors selected from the group consisting of temperature sensors, humidity sensors, pressure sensors, and flow meters. Turner teaches a system for condensing water from air (abstract).
Hutchinson teaches a device for extracting water from air (abstract). Hutchinson teaches the use of sensors to monitor the system in order to adjust operations due to ambient temperature and humidity. [0005] teaches the sensors have the benefit of creating a stable environment for water extraction. [0019] teaches that the sensors can sense temperature, humidity, pressure, and cubic feet per minute of air flow and uses a controller to make sure the device is always functioning optimally.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the sensors and control of Hutchinson in the device of Turner as Hutchinson teaches the sensors are able to create an optimal and efficient environment for the extraction of water from air regardless of different conditions or changes in the environment.
Claim 37: Hutchinson teaches a controller configured to adjust one or more operating conditions of the system using measurements of the one or more sensors ([0019] teaches a microprocessor controller is connected to module 56, which receives output from the sensors.).
Claim 38: Hutchinson teaches comprise an amount of electric field emitted by the condensation focus devices ([0019] teaches the sensors can sense voltage and current, which when incorporated with Turner, would include the battery power.).
Claim 39: Hutchinson teaches one or more operating conditions comprise temperature inside the casing ([0019] teaches the controller 57 controls the temperature.).
Claim 40: Hutchinson teaches one or more operating conditions comprise an amount of energy used by the system ([0019] teaches the controller controls adjusting the air and all other system components in response to the sensors 21, which would include all the parameters of the sensors indicated. Since any energy used for the system counts towards the total energy, it would read upon this limitation as the energy would change depending on the conditions and what the controller is making the system do.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20020011075, 20030150483, 20070295021, 7887622, 20120073320, 20140287150, 20170167120, 5056593.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        08/18/2022